CLAUSE, Senior Judge,
concurring in part:
I concur in the conclusion that the requested counsel was not reasonably available within the meaning of Article 38(b), UCMJ. I agree with the majority that there are valid practical considerations as well as legal reasons for concluding that Article 70 has the effect of exempting appellate counsel from those “military counsel” available for consideration under Article 38(b). As I consider this interpretation of Article 70 a matter of substantial significance and one of first impression, I would await a case in which resolution of this question was the only alternative to disposition of the case.
I do believe, however, that legislative action to remove appellate counsel from the pool of military lawyers generally considered available for request pursuant to Article 38(b), is fully warranted and would provide the best resolution of this legal issue. Such legislative action should likewise remove from consideration those military lawyers serving in judicial roles, as well as those serving in statutory positions whose required statutory functions should preclude them from acting as counsel for an accused.